Exhibit 10.1

AMENDMENT NO. 1

to

RECAPITALIZATION AGREEMENT

by and among

SPIRIT AIRLINES, INC.,

POF SPIRIT FOREIGN HOLDINGS,

OCM PRINCIPAL OPPORTUNITIES FUND II, L.P.

OCM PRINCIPAL OPPORTUNITIES FUND III, L.P.

OCM SPIRIT HOLDINGS, LLC,

OCM SPIRIT HOLDINGS II, LLC,

OCM SPIRIT HOLDINGS III, LLC,

OCM SPIRIT HOLDINGS III-A, LLC,

INDIGO FLORIDA L.P.,

INDIGO MIRAMAR LLC,

INDIGO PARTNERS LLC,

JACOB SCHORR,

JULIANNE B. SCHORR,

THE DAVID B. SCHORR TRUST U/T/A DATED DECEMBER 31, 1977,

THE DINA L. SCHORR TRUST U/T/A DATED JULY 1, 1980,

THE ELLIOTT A. SCHORR TRUST U/T/A DATED DECEMBER 31, 1977,

THE RAPHAEL A. SCHORR TRUST U/T/A DATED DECEMBER 31, 1977,

TAURUS INVESTMENT PARTNERS LLC,

EDWARD HOMFELD,

HOMFELD II, LLC,

MARK KAHAN 2005 IRREVOCABLE TRUST F/B/O ELIYAHU MOSHE KAHAN

AND

MARK KAHAN

Dated as of May 25, 2011



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

RECAPITALIZATION AGREEMENT

THIS AMENDMENT NO. 1 to RECAPITALIZATION AGREEMENT (this “Amendment” or
“Agreement”) is dated as of May 25, 2011, and is being entered into by and among
Spirit Airlines, Inc., a Delaware corporation (the “Company”); the Indigo
Equityholders and the Oaktree Equityholders for the purpose of implementing an
amendment to that certain Recapitalization Agreement (the “Recapitalization
Agreement”), dated as of September 17, 2010, by and among the Company, POF
Spirit Foreign Holdings, LLC, a Delaware limited liability company (“POF
Spirit”); OCM Spirit Holdings, LLC, a Delaware limited liability company
(“Holdings”); OCM Spirit Holdings II, LLC, a Delaware limited liability company
(“Holdings II”); OCM Principal Opportunities Fund II, L.P., a Delaware limited
partnership (“POF II”); OCM Principal Opportunities Fund III, L.P., a Delaware
limited partnership (“POF III”); OCM Spirit Holdings III, LLC, a Delaware
limited liability company (“Holdings III”); OCM Spirit Holdings III-A, LLC, a
Delaware limited liability company (“Holdings III-A”); Indigo Florida L.P., a
Cayman Islands exempt limited partnership, Indigo Miramar LLC, a Delaware
limited liability company and Indigo Partners LLC, a Delaware limited liability
company; Jacob Schorr, Julianne B. Schorr, The David B. Schorr Trust U/T/A dated
December 31, 1977, The Dina L. Schorr Trust U/T/A dated July 1, 1980, The
Elliott A. Schorr Trust U/T/A dated December 31, 1977, and The Raphael A. Schorr
Trust U/T/A dated December 31, 1977 (collectively, the “Schorr Family”), Taurus
Investment Partners LLC, an Alaskan limited liability company (“Taurus” and
together with the Schorr Family the “Schorr Parties”), Edward Homfeld and
Homfeld II, LLC (collectively, the “Homfeld Parties”), Mark Kahan 2005
Irrevocable Trust f/b/o Eliyahu Moshe Kahan and Mark Kahan.

All capitalized terms used but not defined herein shall have the meaning
provided for in the Recapitalization Agreement.

RECITALS

WHEREAS, the Recapitalization, by the terms of Section 5.1 thereof, may be
amended provided such amendment is approved in writing by the Company and the
Requisite Equityholders, whereupon any such amendment approved by the Company
and the Requisite Equityholders shall be binding on all Equityholders.

WHEREAS, the Requisite Equityholders and the Company have determined to amend
the Recapitalization Agreement upon the terms and subject to the conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, conditions and agreements contained herein, and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound by the terms
hereof, hereby as follows.



--------------------------------------------------------------------------------

SECTION 1

AMENDMENTS

Section 1.1 Amendment to Section 2.2. Notwithstanding the requirements of
Section 2.2 of the Recapitalization Agreement, (a) the Termination Fee shall be
$1,800,000, (b) although the Professional Services Agreement shall be terminated
at the closing of the Initial Public Offering, the Termination Fee shall be
payable on July 1, 2011 so long as the Initial Public Offering shall have been
consummated on or prior to such date, and (c) such Termination Fee shall not be
deducted to arrive at the Net Proceeds.

Section 1.2 Amendment to Section 2.4. Section 2.4 of the Recapitalization
Agreement is amended to read as follows: “Following the payment of underwriters
commissions, transaction expenses and the Individual Equityholders Fee, at the
closing of an Initial Public Offering, the Company shall retain Net Proceeds
equal to $150,000,000, or another amount as determined by the Board of Directors
of the Company not to exceed $150,000,000 (the “Company Proceeds”), prior to the
payment of the outstanding principal amount and accrued and unpaid interest on
the Notes, redemption of any shares of Preferred Stock or, if applicable,
payment of the Guarantee Fees.”

Section 1.3 Amendment to Section 2.5. Section 2.5 of the Recapitalization
Agreement is amended as follows:

(a) The reference to “Twenty-five percent (25%) of Remaining Proceeds” in
Section 2.5(a) shall be amended to be: “Thirty-five percent (35%) of Remaining
Proceeds”.

(b) The reference to “Seventy-five percent (75%) of Remaining Proceeds” in
Section 2.5(b) shall be amended to be: “Sixty- five percent (65%) of Remaining
Proceeds”;.

Section 1.4 Amendment to Section 2.8. Section 2.8 of the Recapitalization
Agreement is amended as follows: each reference to “$20,000,000” in Sections
2.8(a) and (b) shall be amended to “$25,600,000.”

Section 1.5 Initial Public Offering. The reference to $200,000,000 in the
defined term “Initial Public Offering” shall be amended to “$175,000,000”.

Section 1.6 Goldman Obligations. The Goldman Obligations are deemed satisfied
for purposes of Section 5.14 of the Recapitalization Agreement.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2

MISCELLANEOUS

Section 2.1 Effect of Amendments; Full Force and Effect. Except as otherwise
provided herein, the Recapitalization Agreement shall remain in full force and
effect, and from and after the execution hereof, the Recapitalization Agreement
and this Amendment shall be read together as one single agreement.

Section 2.2 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or required to be
given hereunder shall be in writing and shall be deemed to be duly given if
personally delivered, telecopied and confirmed, or mailed by certified mail,
return receipt requested, or nationally recognized overnight delivery service
with proof of receipt maintained, at to following addresses (or any other
address that any such party may designate by written notice to the other
parties):

If the Indigo Equityholders:

c/o Indigo Partners LLC

2525 E. Camelback Road

Suite 800

Phoenix, AZ 85016

Facsimile: (602) 224-1555

Attn: William A. Franke

If to the Oaktree Equityholders:

c/o Oaktree Capital Management, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90401

Facsimile: (213) 830-6394

Attn: Jordon L. Kruse

If to the Company:

Spirit Airlines, Inc.

2800 Executive Way

Miramar, FL 33025

Facsimile: (954) 447-7979

Attn: Chief Executive Officer

          General Counsel

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

 

- 3 -



--------------------------------------------------------------------------------

Facsimile: (650) 463-2600

Attn: Anthony J. Richmond

If to any other Equityholder:

To the address set forth on the signature page hereto.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
Business Day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first Business Day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five (5) Business Days after the date of
deposit in the United States mail. Whenever any notice is required to be given
by law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

Section 2.3 Governing Law; Submission to Process. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS ITSELF AND EACH OTHER RELATED
PERSON TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING
IN THE STATE OF DELAWARE AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE
MADE UPON IT OR ANY OF ITS SUBSIDIARIES IN ANY LEGAL PROCEEDING RELATING TO THE
THIS AGREEMENT. EACH OF THE PARTIES HERE IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

Section 2.4 Waiver of Jury Trial, Punitive Damages, Etc. EACH PARTY HERETO
HEREBY:

(a) KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR TRANSACTIONS
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH, BEFORE OR AFTER MATURITY;

(b) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS; AND

 

- 4 -



--------------------------------------------------------------------------------

(c) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION.

Section 2.5 Entire Agreement. This Amendment and the documents and exhibits
referenced herein (including the Recapitalization Agreement) sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof. There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof or thereof other than
those expressly set forth herein and therein. This Amendment supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.

Section 2.6 Assignment; Successors and Assigns. This Agreement shall be binding
upon the parties hereto and their successors and assigns and inure to the
benefit of the parties hereto and their successors and assigns; provided,
however, that the Company may not delegate or assign any of its obligations
hereunder, and any purported delegation or assignment shall be void, unless the
Company has obtained the prior written consent of the Requisite Equityholders to
such delegation or assignment, which consent the Requisite Equityholders may
provide in their sole and absolute discretion. No Person, other than the parties
hereto and their permitted successors and assigns, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights are hereby expressly disclaimed.

Section 2.7 Counterparts. This Agreement and any amendment hereto may be signed
in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable). Any signature page delivered electronically or by
facsimile (including without limitation transmission by Portable Document Format
or other fixed image form) shall be binding to the same extent as an original
signature page.

Section 2.8 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 2.9 Specific Performance. The parties hereto recognizes that money
damages may be inadequate to compensate the other parties for a breach of its
obligations hereunder, and the irrevocably agrees that the other parties shall
be entitled to the remedy of specific performance or the granting of such other
equitable remedies as may be awarded by a court of competent jurisdiction in
order to afford the parties to this Agreement the benefits of this Agreement and
that each party shall not object and hereby waive any right to object to such
remedy or such granting of other equitable remedies on the grounds that money
damages will be sufficient to compensate the parties hereto.

 

- 5 -



--------------------------------------------------------------------------------

Section 2.10 Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.

(Signature Pages Follow)

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

SPIRIT AIRLINES, INC.,

a Delaware corporation

By:   /s/ Thomas C. Canfield Name:   Thomas C. Canfield Title:   SVP, General
Counsel and Secretary



--------------------------------------------------------------------------------

OCM SPIRIT HOLDINGS II, LLC By:   Oaktree Capital Management, L.P.,   its
managing member   By:   /s/ Geoff Greulich   Name:   Geoff Greulich   Title:  
Managing Director   By:   /s/ Cass Traub   Name:   Cass Traub   Title:   Vice
President OCM SPIRIT HOLDINGS III, LLC By:   Oaktree Capital Management, L.P.,  
its managing member   By:   /s/ Geoff Greulich   Name:   Geoff Greulich   Title:
  Managing Director   By:   /s/ Cass Traub   Name:   Cass Traub   Title:   Vice
President OCM SPIRIT HOLDINGS III-A, LLC By:   Oaktree Capital Management, L.P.,
  its managing member   By:   /s/ Geoff Greulich   Name:   Geoff Greulich  
Title:   Managing Director   By:   /s/ Cass Traub   Name:   Cass Traub   Title:
  Vice President

 

- 2 -



--------------------------------------------------------------------------------

OCM SPIRIT HOLDINGS, LLC By:   Oaktree Capital Management, L.P.,   its managing
member   By:   /s/ Geoff Greulich   Name:   Geoff Greulich   Title:   Managing
Director   By:   /s/ Cass Traub   Name:   Cass Traub   Title:   Vice President
POF SPIRIT FOREIGN HOLDINGS, LLC By:   Oaktree Capital Management, L.P.,   its
managing member   By:   /s/ Geoff Greulich   Name:   Geoff Greulich   Title:  
Managing Director   By:   /s/ Cass Traub   Name:   Cass Traub   Title:   Vice
President OCM PRINCIPAL OPPORTUNITIES FUND
II, L.P. By:   Oaktree Fund GP I, L.P. Its:   General Partner By:  

/s/ Geoff Greulich

Name:   Geoff Greulich Title:   Authorized Signatory By:  

/s/ Cass Traub

Name:   Cass Traub Title:   Authorized Signatory

 

- 3 -



--------------------------------------------------------------------------------

OCM PRINCIPAL OPPORTUNITIES FUND
III, L.P. By:   OCM Principal Opportunities Fund III GP, L.P. Its:   General
Partner By:   Oaktree Fund GP I, L.P. Its:   General Partner By:   /s/ Geoff
Greulich Name:   Geoff Greulich Title:   Authorized Signatory By:   /s/ Cass
Traub Name:   Cass Traub Title:   Authorized Signatory

 

- 4 -



--------------------------------------------------------------------------------

INDIGO MIRAMAR LLC, a Delaware limited liability company By:  

INDIGO MANAGEMENT LLC,

a Delaware limited liability company, its manager

By:  

/s/ William A. Franke

  Name: William A. Franke   Its: Manager INDIGO FLORIDA, L.P., a Cayman Islands
exempted limited partnership By:  

INDIGO PACIFIC PARTNERS L.P.,

a Cayman Islands exempted limited partnership, its general partner

By:  

INDIGO PACIFIC MANAGEMENT LP,

A Cayman Islands exempted limited partnership, its general partner

By:  

INDIGO PACIFIC CAPITAL LLC,

a Delaware limited liability company, its general partner

By:  

INDIGO PACIFIC PARTNERS LLC,

a Delaware limited liability company, its sole member

By:  

/s/ William A. Franke

  Name: William A. Franke   Its: Managing Member

 

- 5 -



--------------------------------------------------------------------------------

INDIGO PARTNERS LLC By:   /s/ William A. Franke   Name: William A. Franke   Its:
President and Managing Partner

 

- 6 -